DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant' s amendments/arguments filed on 02/16/2022 with respect to claim(s) 8-22 have been fully considered and found persuasive. This application contains 15 pending claims.  Claim(s) 8, 13 and 18 have been amended.

Allowable Subject Matter

Claim(s) 8-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 8, 13 and 18 have been amended to overcome pending rejection(s) in the previous Office Action mailed. 
Regarding claim(s) 8, 13 and 18, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A measuring shunt/circuit arrangement/power converter comprising: “a first measurement point located on the middle section proximate to the first main contact and galvanically connected to the resistance element a second measurement point located on the middle section proximate to the second main contact and galvanically connected to the resistance element a magnetic core extending in an annular manner around the middle section of the resistance element, said magnetic core having a first side facing the first main contact and a second side facing the second main contact; and a first auxiliary contact electrically galvanically connected to the first measurement point and a second auxiliary contact electrically galvanically connected to the second measurement point and extending from the second measurement point through the magnetic core to the first side of the magnetic core,Docket No.: LORZ-2 AppL No.:17/295,780wherein the first and second auxiliary contacts being are generated by two slots in the resistance element, with one of the two slots extending through the limb disposed between an end of the resistance element in a region of the first main contact and the first measurement point and with another slot extending through the limb between the end of the resistance element in the region of the first main contact and a subsection of the central section to the second measurerment point substantially parallel to the electric current flowing through the subsection” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 9-12, 14-17 and 19-22 depend from allowable base claim(s) are allowed for the same reason.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.